PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LOGTENBERG et al.
Application No. 15/121,619
Filed: 25 Aug 2016
Patent No. 10,844,127
Issued: 24 Nov 2020
:
:	DECISION ON APPLICATION
:	FOR PATENT TERM
:	ADJUSTMENT
:
Attorney Docket No. 4096.0090001


This is a decision in response to the application for patent term adjustment filed                  January 25, 2021, requesting that the patent term adjustment determination for the above-identified patent be changed from 108 days to 116 days. 

The application for patent term adjustment is DENIED.

This decision is the Director's decision on the Patentees’ request for reconsideration for purposes of seeking judicial review under 35 U.S.C. §154(b)(4).

Relevant Procedural History

On November 24, 2020, the instant application issued as Patent No. 10,844,127.

The PTA is on the following determination previously made by the Office:

	(1)  The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 144 days;
	(2)  The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 122 days;
	(3)  The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
	(4)  The number of days of overlapping delay (“Overlap”) between the period of A 		       Delay, B Delay, and C Delay is 0 days; and
	(5)  The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 158 days.

The PTA is the sum of the days of A Delay, B Delay and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the formula is to be used to calculate the PTA:

	PTA = A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent set forth a PTA of 108 days (144 days of A Delay + 122 days of B Delay + 0 days of C Delay – 0 days of Overlap – 158 days of Applicant Delay).


Patentee avers that the correct PTA is 116 days (148 days of A Delay + 126 days of B Delay + 0 days of C Delay – 0 days of Overlap – 158 days of Applicant Delay).

As further discussed below, the Office finds the period of A Delay is 144 days and B Delay is 122 days.  Therefore, the correct PTA is 108 days (144 days of A Delay + 122 days of B Delay + 0 days of C Delay – 0 days of Overlap – 158 days of Applicant Delay).

Decision

The instant application is the national stage of International Application No. PCT/NL2015/050124, filed February 27, 2015.

National stage papers were filed in this case on August 25, 2016.  The papers did not include an express request to begin national examination procedures.  

The Office issued a Notice of Acceptance of Application under 35 USC 371 on November 23, 2016 which stated that the “Date of Completion of All 35 U.S.C. 371 Requirements” (“Date of Completion”) is August 25, 2016.

With the instant application for patent term adjustment, Patentee asserts that the Office used an incorrect Commencement Date when calculating A Delay and B Delay.  According to the petition, the Commencement Date is August 25, 2016, the date the application papers were deposited.  The petition asserts the correct period of A Delay is 148 days, and the period of B Delay is 126 days.

On January 14, 2013, H.R. 6621, which makes technical corrections to the Leahy-Smith America Inventors Act and title 35 of the United States Code, was signed into law.

The Office amended several regulations in order to implement changes made by the AIA  Technical Corrections Act (H.R. 6621).  See Revisions to Patent Term Adjustment (Interim Final Rule), 78 Fed. Reg. 19416 (April 1, 2013).   

The Office amended 37 C.F.R. § 1.703(a) to read as follows, with emphasis added:

	The period of adjustment under § 1.702(a) is the sum of the following periods:

(1)    	The number of days, if any, in the period beginning on the day 
after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a) or the date the 
national stage commenced under 35 U.S.C. 371(b) or (f) in an 
			international application and ending on the date of mailing of 
either an action under 35 U.S.C. 132, or a notice of allowance 
under 35 U.S.C. 151, whichever occurs first[.]1

The changes made to 37 C.F.R. § 1.703(a) apply to all patents issued on or after                 January 14, 2013, and the instant application issued as a patent on November 24, 2020.  Therefore, the changes made to 37 C.F.R. § 1.703(a) apply to this case.

A Delay

The “A” delay was calculated as follows:

(a)  117 days under 37 CFR 1.703(a)(1) beginning on October 30, 2017 (day after the date that is fourteen months from the commencement date of the application) and ending on February 23, 2018 (mail date of the first Office action).

(b) 27 days under 37 CFR 1.703(a)(2) beginning on December 27, 2019 (day after the date that is four months from the filing of the RCE on August 26, 2019), and ending on January 22, 2020 (mail date of the non-final Office action in response to the RCE).

In view of the prior discussion, the Office agrees the period of A delay should be based on the date the national stage commenced (“Commencement Date”) instead of the Date of Completion.

The date the national stage of an international application commences is addressed in MPEP § 1893.01, which states, with emphasis added,

Subject to 35 U.S.C. 371(f), commencement of the national stage occurs upon 
expiration of the applicable time limit under PCT Article 22(1) or (2), or under 
PCT Article 39(1)(a).  See 35 U.S.C. 371(b) and 37 CFR 1.491(a).  PCT 
Articles 22(1), 22(2), and 39(1)(a) provide for a time limit of not later than 
the expiration of 30 months from the priority date.  Thus, in the absence of an 
express request for early processing of an international application under 
35 U.S.C. 371(f) and compliance with the conditions provided therein, the U.S. 
national stage will commence upon expiration of 30 months from the priority 
date of the international application. 

In Actelion v. Matal, 881 F.3d 1339, 1344-6 (Fed. Cir. 2018), the Federal Circuit confirmed the USPTO position that in order for commencement to begin prior to the expiration date of the applicable time limit under PCT Article 22(1) or(2) or under PCT Article 39(1)(a), the patentee must expressly request to begin national examination. 

The August 25, 2016 papers do not include a request for early processing.  Therefore, the national stage commenced upon the expiration of 30 months from the priority date of the international application. It is noted that PTO-1390 form did not have the box checked for early entry into the national stage nor did patentee in any of the papers filed request early start to national examination.

The date 30 months after February 28, 2014, which is the priority date of the international application, is August 28, 2016.  As August 28, 2016 fell on a Saturday, the Commencement Date began on the next succeeding business day.  See PCT Rule 80.5.  See also Actelion v. Matal, 881 F.3d 1339, 1344-6 (Fed. Cir. 2018).  Therefore, the Commencement Date is     August 29, 2016.

The correct period of A Delay is 144 days, which is the number of days beginning               October 30, 2017, the day after the date 14 months after the Commencement, and ending February 23, 2018, the date the Office mailed the first Office action.

B Delay

Patentee argues that the amount of B Delay is 126 days, and not 122 days as calculated by the Office.  Patentee asserts that the commencement date of the application is August 25, 2016, not August 29, 2016 as calculated by the Office. 

The Novartis decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states:

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.2

The August 25, 2016 papers do not include a request for early processing.  Therefore, the national stage commenced upon the expiration of 30 months from the priority date of the international application.  The date 30 months after February 28, 2014, which is the priority date of the international application, is August 28, 2016.  As August 28, 2016 fell on a Saturday, the Commencement Date began on the next succeeding business day.  See PCT Rule 80.5.  See also Actelion v. Matal, 881 F.3d 1339, 1344-6 (Fed. Cir. 2018).  Therefore, the Commencement Date is August 29, 2016.
	
The length of time between application filing and issuance is 1549 days, which is the number of days beginning on the commencement date of the application (August 29, 2016) and ending on the date the patent issued (November 24, 2020).

The time consumed by continued examination is 331 days.  Applicant filed an RCE on          August 26, 2019, and the Office mailed a Notice of Allowance on June 21, 2020.  Under 35 U.S.C. § 154(b)(1)(B)(i), there was one time period consumed by continued examination (“RCE period”) – from August 26, 2019 to and including the date Notice of Allowance was mailed on July 21, 2020 – i.e., 331 days.  

The result of subtracting the time consumed by continued examination (331) from the length of time between the application filing and issuance (1549 days) results is 1218 days, which exceeds three years (1096 days) by 122 days.  Therefore, the period of B delay is 122 days

C Delay

Patentee and the Office agree that the amount of “C” delay under 37 CFR 1.703(e) is zero days.

Overlap

Patentee does not dispute the Office’s prior determination that the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Reduction under 37 CFR 1.704 (Applicant Delay)

The following periods of Applicant delay are not in dispute.  The Office calculated Applicant delay as follows:

95 days under 37 CFR 1.704(b), for filing a response to a July 19, 2018 Office action on January 22, 2019.

33 days under 37 CFR 1.704(b), for filing an RCE in response to an April 24, 2019 Office action on August 26, 2019.

30 days under 37 CFR 1.704(b), for filing a response to a January 22, 2020 Office action on  May 22, 2020.

Overall PTA Calculation

Formula: 


“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                    
144 + 122 + 0 – 0 – 158 = 108

Patentees’ Calculation:

148 + 126 + 0 – 0 – 158 = 116


Conclusion

Patentees are entitled to PTA of one hundred eight (108) days as originally calculated. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 144 + 122 + 0 – 0 – 158 = 108 days. 

Telephone inquiries specific to this matter should be directed to Attorney Advisor Cliff Congo at (571) 272-3207.

/ROBERT CLARKE/
Robert A. Clarke
Patent Attorney
United States Patent and Trademark Office
	








    
        
            
        
            
    

    
        1  See Revisions to Patent Term Adjustment (Interim Final Rule), 78 Fed. Reg. 19416, 19420 (April 1, 2013).
        2   Novartis v. Lee, 740 F.3d 593, at 601.